Citation Nr: 1139754	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  08-28 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

1.  Entitlement to service connection for a brain tumor.

2.  Entitlement to service connection for residuals of a brain tumor, including seizures, hair loss, and sterility.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1992 to September 1997.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

The Veteran testified before the undersigned Veterans Law Judge at a May 2010 hearing, and a transcript of this hearing is of record.  

In July 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to obtain a VA medical opinion.  The action specified in the July 2010 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

This matter was remanded by the United States Court of Appeals for Veterans Claims (Court) by a July 2011 Order granting a Joint Motion for Remand by the parties.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's brain tumor did not have onset in service and was not caused or aggravated by the Veteran's active service.  
CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a brain tumor have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).  

2.  The criteria for entitlement to service connection for residuals of a brain tumor, to include seizures, hair loss, and sterility, have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

First, and most importantly, the Board must note the Veteran's highly honorable service as a Navy SEAL.  The credibility of the Veteran, or his distinguished military service, is not at issue in this case.  Clearly, when the Veteran was diagnosed with brain cancer many years following service, he heard of other SEAL team members that had cancer, and he asked himself a question that any of us in this situation would ask:  Did my military service cause my cancer?  Unfortunately, the Board does not know the answer to this question; however, due to a complete absence of credible or probative medical evidence that would connect the Veteran's military service to his brain cancer, the Board must find that it is less likely than not (less the a 50%) probability that his brain cancer was the result of his oxygen re-breather in service (the Veteran's central theory in this case) and that undertaking another medical opinion in this case serves no constructive purpose.  The Board will explain its factual determinations in this case below.  

In this regard, the Board acknowledges that the duties the Veteran performed as a Navy SEAL were physically demanding and accepts as credible the Veteran's accounts of his military service, as well as his report that he experienced headaches in 1993 which later subsided.  Additionally, the Board has considered the letter from J.C., who testified in October 2010 that he observed the Veteran's hand tremble while serving with him over a period of years.  
Waiver

As an initial matter, the Board notes that in October 2010, the Veteran submitted a statement from a former service member, J.C., who stated that he had served with the Veteran and on several occasions he noticed the Veteran's hand shaking.  The RO did not readjudicate the claim following this submission, and the Veteran did not waive RO review of this evidence.  

VA regulations provide that any pertinent evidence submitted by an appellant without waiver of RO consideration must be referred to the RO for review and preparation of an SSOC.  38 C.F.R. § 20.1304 (2011).  However, upon review of the additional evidence, the Board finds that J.C.'s letter is not relevant to the case.  While the Board accepts that J.C.'s statement is credible for the purpose of this analysis (although the Veteran never mentioned this symptom at his hearing or in his past statements), there is no evidence that occasional hand tremors in service are in any way related to a diagnosis of brain cancer a decade later.  

While the Board does not have the medical expertise to determine what caused the Veteran's hand to shake years before he was diagnosed with a brain cancer, this fact does not suggest, in any way, shape, or form that this symptom has any connection with the disability at issue, particularly in light of the many neurological examinations the Veteran had during service (cited below).  There are many possible explanations for the Veteran's hand tremors, including overexertion or decompression sickness, among many, many, others, and it would be speculation, in the extreme, to somehow connect this symptom to the development of a cancer years later.  On a factual basis, the Board finds there is simply no way a reasonable medical expert could somehow connect this one symptom in service with the development of cancer years later.  The connection is simply too tenuous, beyond the scope of any medical providers expertise, without additional information that simply does not exist in this case, for reason which will be explained below.    

The Board finds that any relationship between these tremors and the Veteran's brain tumor many years after service is highly speculative.  Therefore, the provisions of 38 C.F.R. § 20.1304 do not apply, and the case need not be returned to the RO. 
Service Connection

The Veteran is seeking entitlement to service connection for a brain tumor and residuals of a brain tumor, including seizures, hair loss, and sterility.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

Certain chronic diseases, including malignant tumors of the brain, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2011).  In this case, the Veteran was discharged from service in September 1997.  

The Veteran's service treatment records are negative for a diagnosis of brain cancer and there is no evidence that the Veteran complained of symptoms such as headaches, dizziness, weakness, or seizures that might have been early evidence of a brain tumor.  At his separation examination in May 1997, he was found to be in normal health.  On a Report of Medical History completed at the same time, the Veteran complained of swollen or painful joints, cramps in his legs, and sea sickness, but denied frequent or severe headaches, dizziness or fainting spells, or epilepsy or fits.  Additionally, there are no post-service medical records showing evidence of a brain tumor within one year of service.  The first evidence of any problem appears in October 2006, nearly a decade after the Veteran's active service.  

However, the Veteran's service treatment records show that in January 1993, the Veteran received emergency medical treatment after his head hit a window during a motor vehicle accident.  Additionally, the Veteran testified at his May 2010 hearing that he experienced headaches in 1993, which later resolved, and that as a Navy SEAL, he was exposed to extreme pressure during diving exercises and also used a re-breathing apparatus called a Drager unit which potentially exposed the Veteran to toxic gases which may have caused his brain cancer.  He has also testified that other SEALs have developed similar brain tumors.  

In May 2010, the Veteran submitted a letter from Dr. E.K., who stated that he had been an Undersea Medical Officer/Diving Medical Officer and had treated naval personnel, including the Veteran.  Although Dr. E.K. could not remember any specific incident involving the Veteran, he reported that many SEALs and navy divers such as the Veteran were exposed to "unusual stressors" such as being pressurized beyond the standard Navy Dive tables and "might have been exposed to spurious and rapid changes in ambient pressure" while participating in certain types of diving exercises.  

While Dr. E.K. opined that all navy divers were provided with adequate and appropriate medical care, including (most importantly for this case) neurological examinations after every dive, he conceded that "many divers may have had exposure to decompression illness from the types of diving they did and may not have come forward at the time with symptoms."

In this regard, the Board must find that the medical opinion of Dr. E.K. provides limited evidence against this claim, clearly indicating that the Veteran received multiple neurological examinations during service, more than would a typical servicemen during his military service, due to nature of the Veteran's service, and no problems were indicated, clearly supporting the limited finding that the Veteran did not have cancer in service or a neurological problem that could be an outward symptom of the cancer because such a symptom would have been detected during these many detailed examinations.  

In October 2010, a Navy SEAL who served with the Veteran, J.C., testified that one evening after he and the Veteran had been working out, he noticed the Veteran's hand shaking.  He stated that he had known the Veteran several years before this and had never noticed the Veteran's hand shake before then, but that it continued until the Veteran left the Navy in 1997.  

Medical records from Massachusetts General Hospital show treatment for a right parietal anaplastic oligodendroglioma with subtotal resection, chemoradiation, and concurrent Temozolomide beginning in October 2006.  

In a February 2007 letter, the Veteran's neuro-oncologist, Dr. F.H. states generally, while he and his colleagues are not sure what the cause of the Veteran's brain tumor is, it may have been caused by his use of an oxygen re-breather in service.  

In August 2010, a VA neurologist examined the Veteran and reviewed the Veteran's claims file, after which she opined that the Veteran's brain tumor is less likely as not caused by or a result of head trauma, exposure to extreme pressure depths, or use of a bubblelesss oxygen re-breather.  As rationale, the examiner first concluded that there was no evidence that the Veteran had a brain tumor while in service.  She noted that there were no reported headaches, focal weakness, numbness, or seizures that would suggest an intercranial mass.  She further noted that there is no evidence that a mild closed head injury such as the Veteran suffered in 1993 or exposure to extreme depths as a diver will lead to the anaplastic brain tumor that the Veteran has.  Finally, she stated that there is no evidence that she can find that would support the Veteran's theory that toxins from the re-breathing device caused chromosomal changes leading to an anaplastic brain tumor.  

In their joint motion for remand, the parties argue that the examiner did not provide a sufficient rationale for her opinion; specifically, they argue that it is unclear whether the examiner's conclusions were the result her own knowledge, or whether she had researched medical literature and her conclusions reflect the limits of current medical knowledge.  They have requested that the case be remanded so that the examiner can clarify her opinion.  The Board respectfully, disagrees.

The Board finds that a remand is unwarranted.  As a factual determination, the Board finds that there is sufficient evidence to conclude both that the examiner's opinion is based on the limits of current medical knowledge concerning the causes of brain tumors and that a remand would not provide any additional information that would provide any possible basis to grant this claim.  Further, the Board finds that neither point cited by the parties of the joint motion is required to make a medical opinion "adequate" in this case.  Simply stated, the parties of the joint motion are adding additional requirements to a VA medical opinion that are simply not required under VA law, particularly in light of the facts of this case. 

Regarding the Veteran's claim that exposure to high pressure during dives in service could be related to his brain cancer, the Board notes that in July 2007, the Veterans Benefits Administration issued Training Letter 07-04 on the medical consequences of diving.  This memorandum provides VA employees with a comprehensive overview of decompression sickness and details the effects of diving on various body systems.  While diving can cause long term damage to the brain, spinal cord, and central nervous system, there was nothing in the training letter to even suggest that divers are at risk for brain tumors, providing evidence against the Veteran's claim and supporting the Veteran's examiner's conclusion that exposure to extreme depth pressure as a diver less likely than not caused the Veteran's brain tumor.  

In this regard, it is important to note that the Board uses Training Letter 07-04 not to deny the claim, but to determine if there is any reasonableness to the assertions of the Veteran's theory of causation (simply stated, is there anyone other than the Veteran who suggests that a re-breather could cause cancer and/or that suggests divers are more susceptible to brain cancer).   

Additionally, there is no evidence that the side effects of an oxygen re-breather have ever been empirically studied regarding a connection to brain cancer.  Further, and even more importantly, there is nothing to even suggest that anyone outside the Veteran has ever indicated such a connection should be investigated.  No publications have been submitted, even from nonmedical sources, to suggest such a connection.  Thus, there is simply no medical literature for the examiner to review on this specific issue and on remand, the Board finds that she would state as much.  The Veteran himself has provided no medical evidence that would support such a connection (for reasons which will be explained below, the Board finds that a report by the Veteran's neuro-oncologist at Massachusetts General Hospital provides no evidence that would support the Veteran's claim).  The Board needs more than a theory from the Veteran to remand this case for a medical opinion, which it does not have.

Simply stated, in this case there is even the absence of any speculative article from even nonmedical sources indicating some remote possible connection between an oxygen re-breather and cancer.  We are dealing with a theory of entitlement with no medical or factual foundation at all.

In this regard, the Board must now address the February 2007 letter of Dr. F.H.  In a February 2007 letter, the Veteran's neuro-oncologist, Dr. F.H., states that while he and his colleagues are not sure what the cause of the Veteran's brain tumor is, it may have been caused by his use of an oxygen re-breather in service.  

The Board receives many of these types of "medical" opinions.  First, the doctor himself notes that he and his colleagues are not sure what the cause of the Veteran's brain tumor is ("we are not sure what the actual culprit was"), supporting the Board's finding that the VA cannot determine the etiology of the Veteran's disability, and supporting a finding that this doctor in this case does not know what caused the disability at issue. 

Second, the doctor states as follows:

From a social standpoint, it is clear that you are one of three seals out of 40, who developed an anaplastic oligodendroglio in association with an oxygen-re-breather, which may have been the culprit here.  We are not sure what the actual culprit was, but one of your colleagues has indicated that this most likely has been the case. 

The extreme speculative nature of this doctor's statement becomes clear to the Board in these two sentences.  A complete review of the records and reports of Dr. F.H. makes the following factual determination by the Board possible:  Dr. F.H. has no idea what caused the Veteran's brain tumor.  The Board finds that this doctor is simply guessing regarding a possible "culprit" based on something he was told by the Veteran, nothing more. 

The Board notes that the Veteran's neuro-oncologist at Massachusetts General Hospital, at best, suggested that the use of a bubbleless oxygen re-breather may have been the cause of the Veteran's brain tumor.  Unfortunately, speculative medical opinions are insufficient to establish service connection.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

It is important to note that no one is suggesting that it is "impossible" for the Veteran's brain tumor to be the result of a bubbleless oxygen re-breather, as no one would suggest that it is "impossible" for the Veteran's brain tumor to be the result of decompression illness, the hit on the head during a motor vehicle accident in January 1993, exposure to ocean water, exposure to the rubber in the diving suit, or any one of thousands of possible causes both before, during, and after service (even the very real possibility that there was not actual cause).  We simply do not know what caused this cancer.  However, we cannot grant this claim based on a "possible" standard.  

Based on the above, the Board makes the factual determination that saying the cancer "may" be caused by a bubbleless oxygen re-breather says absolutely nothing.  The critical question is whether it is at least as likely as not the cause, or (in the case of obtaining a VA medical opinion) whether there is something that indicates that the disability or symptoms may be associated with the Veteran's service.  The Veteran has the burden of proving this; the burden is not on the Board to prove otherwise (which it simply cannot do in this case).

On review of the evidence in this case, notwithstanding the Board's prior determination, the Board finds that a medical opinion should not have been obtained in this case in the first instance, as the evidence indicating that the disability at issue may be associated with the veteran's service is simply too speculative.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the evidence that supports a connection between service and the brain tumor is simply too speculative to even be considered an indication that brain cancer was, somehow, caused by the service.  Once again, the factual determination of the Board must be again noted:  Dr. F.H. has no idea what caused the Veteran's brain tumor.

The Board is not qualified to provide medical determination.  However, from a lay prospective, the causes of brain cancer (indeed all forms of cancer) are poorly understood and the subject of much speculation.  Thus, the Board finds as fact that, on remand, the examiner would only state that she is unable to offer an opinion as to the etiology of the Veteran's brain tumor without resorting to speculation due to the limits of current medical knowledge.  In this regard, the joint motion places the Board in the very untenable position of attempting to essentially determine the etiology of the Veteran's brain cancer based on a theory of entitlement that simply has no basis in medicine or fact.  Simply stated, the Board cannot determine why the Veteran has brain cancer and cannot refute the Veteran's theory because there is nothing to refute the theory with. 

While the Veteran has claimed that other Navy SEALs have developed brain tumors, suggesting that there is something about the nature of their service that has caused their illness, he has unfortunately provided neither VA nor his treatment providers any information about these individuals such as their names, dates of service, and the type of brain cancer from which they allegedly suffered.  Without such information, the Veteran's claims are, as the examiner stated, "speculation only."  A general claim that other SEALs also developed brain cancer, therefore, my brain cancer was caused by service (a "cancer cluster argument") is too vague for the Board to be able to develop further, despite the potential significance.  "The VA's 'duty' is just what it states, a duty to assist, not a duty to prove a claim with the claimant only in a passive role."  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  VA cannot be expected to obtain the medical records of former Navy SEALs to see how many have brain cancer or perform scientific studies on the long term side effects of equipment issued by the armed services without some evidence, which is simply totally lacking in this case.  

In any event, the Board finds that the Veteran's service treatment records, which show no evidence of any symptoms of a brain tumor and which were prepared contemporaneous to the Veteran's military service, as well as the August 2010 VA medical opinion have greater probative value that this theory of entitlement.  

Regarding the August 2010 VA medical opinion (assuming, arguendo, that a medical opinion is required in this case under the McLendon standard), the Board finds that this medical opinion is fully adequate for rating purposes.  Regarding the criticisms of this medical opinion from the parties of the joint motion, the Board finds that they are unfounded.

As the Court in Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) explained (and the parties of the joint motion cited) that, to be adequate, a medical opinion must do more than state a conclusion that the etiology of a medical condition, for example, is unknown or unknowable; that conclusion must be supported with sufficient rationale and explanation.  In this case, the examiner provided a rationale, citing the problem the Board has noted above: there is nothing that supports the speculation that the Veteran's brain tumor was caused by service.  We cannot ask the examiner to provide any more "supporting data" if there is simply no supporting data to be found.  We are asking the examiner to prove a negative.

The parties of the joint motion agree that it is "impossible" to determine from the 2010 examiner's explanation whether speculation is required due to the limits of his knowledge or that of the medical community.  The Board disagrees.  The Board notes that the examiner stated as fact that there is no "specific evidence I can find" that supports this speculation.  Even at this time, the representative for the Veteran and the Veteran himself have never submitted anything that would suggest a connection between brain tumors and re-breathing devices exists or that there is any evidence to find that indicates a connection.  We cannot ask examiners to provide medical evidence in this case to support the medical opinion when simply none exists, which the Board finds to be clear. 

The Board finds no "ambiguity" insofar as it was not clear whether the examiner had researched medical literature.  As a finding of fact, the Board finds that this report clearing indicates that the examiner did investigate this issue, stating clearly that there is no "evidence I can find" to support this speculation.  There is no ambiguity.  Importantly, the examiner did not indicate that there is no evidence "that she knows of", but instead indicates she looked, and found, no evidence.  There is no duty to cite the evidence she reviewed.    

This finding is fully supported by the fact that the Veteran himself has never submitted any medical literature, medical opinion (other than the highly speculative medical report of Dr. F.H., which the Board finds amounts to non-evidence in this case) or even nonmedical evidence that would support the claimed nexus between a re-breather and cancer nearly ten years later.  There is simply no basis for the nexus.

The parties note that VA received a lay statement from Mr. J.C. in November 2010.  As noted above, Mr. C. stated that he had witnessed Appellant's hand shaking while Mr. C. was serving with Appellant.  The parties of the joint motion note that the VA examiner did not have the opportunity to address this information, as his opinion was produced in August 2010.  Therefore, the parties find, it is "unclear" whether this evidence conflicts with the examiner's conclusion that there was "no evidence" the Veteran had a brain tumor, or symptoms of a brain tumor, during his service. 

On a factual basis, the Board finds there is simply no way a reasonable medical expert could somehow connect this one symptom in service with the development of cancer years later.  The connection is simply too tenuous, beyond the scope of any medical providers expertise, without additional information that simply does not exist in this case.  

In this regard, there must be some reasonable limits to what is consider a "symptom" of a disability that is indicated years after service.  Are the parties genuinely suggesting that the cancer in question (1) existed in service; (2) was somehow missed by Dr. E.K. and other service doctors following multiple detailed neurological evaluations in service; (3) caused the hand tremors; then (4) went undetected for nearly 10 years?  The widespread joint motioning of Board decisions under the mantel of "inadequate" medical opinions in light of these types of spurious proposals only creates severe ambiguities at the Board regarding what is, and what is not, a truly "adequate" medical opinion. 

Based on the above the Board finds that the medical opinion was adequate for rating purposes and provides evidence against this claim, outweighing the Veteran's statements and the "culprit" letter of Dr. F.H.  

Assuming, arguendo, that the VA examination does not answer the critical issue in this case, at best, there would be no evidence of any probative value of record favorable (for reasons noted above) or unfavorable (positive or negative) as to the question of whether the Veteran's service caused his cancer because there is simply nothing that supports, or refutes, the lay medical opinion of the Veteran that his cancer was somehow caused by his re-breather. 

If this were the case, there is no basis that the Board can obtain a medical opinion that is either favorable or unfavorable to the Veteran's claim as the Board has found that the most recent VA medical opinion is adequate and/or there is simply nothing that an examiner could cite that either proves or disproves a nexus other than the simple (but seemingly overlooked) fact in this case that the cancer was found years after service and not during service.  In this regard, the Board finds that examiner clearly provided a reason for her judgment that she could not provide an opinion to support the speculation that the re-breathing device caused cancer.  The judgment that the examiner cannot provide an opinion to support this nexus is itself supported by rationale ("no specific evidence I can find") which indicates that she reliably applied reliable medical principles to the facts in this case.  There is no evidence to suggest otherwise and any argument to the contrary is based on no factual foundation. 

The standard for determining whether a claim is to be granted is set out by statute and regulation.  38 U.S.C.A. § 5107(b) provides as follows:  

The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  

This is implemented by 38 C.F.R. § 3.102, which states, in pertinent part, as follows:  

It is the defined and consistently applied policy of the Department of Veterans Affairs to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  

The Board finds that there are four possible findings after reviewing a record; either (1) the positive evidence preponderates against the negative evidence, (2) the positive evidence and negative evidence are approximately balanced, or in equipoise, (3) the negative evidence preponderates against the positive evidence, and (4) there is no positive evidence or negative evidence.  In the first two instances, the claim must be granted.  In the third instance, the claim must be denied.  A reading of the plain language of the statute, and regulation leads to the conclusion that in the fourth instance, the claim must also be denied.  

The absence of both positive and negative evidence leaves nothing to be balanced.  While one could make the argument that placing no evidence on the positive evidence side of the scales and no evidence of the negative evidence side of the scales results in balance, this is not what the statute and regulation state.  Rather, under the statute and regulation an approximate balance cannot be arrived at without both negative and positive evidence.  

Any argument that an absence of positive and negative evidence of a nexus should result in a grant is contrary to veterans' benefits law.  This result would be tantamount to a rebuttable presumption that if a Veteran has a service connected disability and another nonservice connected disability, the nonservice connected disability would be presumed to be service connected unless VA produced negative evidence.  There is no such presumption.  

Just as importantly, a result that required a grant of benefits in the absence of positive evidence of causation or aggravation of a disease or injury by a service connected disease or injury would render meaningless some of the language of 38 C.F.R. § 3.310 that "disability which is proximately due to or the result of a service-connected disease or injury shall be service connected" because it would do away with the word "proximately."  This is in contradiction to established rules of statutory interpretation.  An interpretation of a statute that renders part of the statutory language superfluous is to be avoided.  See Splane v. West, 216 F.3d 1058, 1068-69 (Fed. Cir. 2000) ("canons of construction requires us to give effect to the clear language of statute and avoid rendering any portions meaningless or superfluous").  Rules of statutory interpretation apply as well to interpretation of agency regulations.  Roberto v. Dep't of the Navy, 440 F.3d 1341, 1350 (Fed. Cir. 2006).

Importantly, under 38 U.S.C.A. § 5107(a) states that "[e]xcept as provided otherwise by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary."  Recently, the Federal Circuit examined the meaning of 38 U.S.C.A. § 5107(a) in light of enactment of the Veterans Claims Assistance Act (VCAA) of 2000.  Skoczen v. Shinseki, 56 F.3d 1319 (Fed. Cir. 2009).  The Federal Circuit explained that VA's duty to assist the claimant in obtaining evidence to support his or her claim, as codified in 38 U.S.C.A. § 5103A, did not mean that if no evidence is produced to support the claim, that claim must be granted.  Rather, the Federal Circuit explained as follows:  

Under the general procedures, even as revised by the VCAA, a claimant must submit a plausible claim for benefit.  Once the claimant steps over that rather low hurdle, VA's duty to assist under section 5103A starts.  From this point forward, VA has the obligation to assist the veteran in supporting his claim.  If zero evidence is produced in support of a material issue, that indicates at least two possibilities.  It may be that no evidence exists to support the particular issue, in which case VA can rule against the veteran on that issue.  Alternatively, VA may have failed to satisfy its duty to assist, that failure being the cause of the lack of supporting evidence, in which case the claimant can contend that VA should have used further efforts and this did not comply with its statutory duty to assist.  

As explained in the "Duties to notify and assist" section of the instant decision, VA has provided all required assistance to the Veteran in the effort to substantiate his claim.  Therefore, the result is clearly the first possibility stated in Skoczen.  No probative evidence exists to support a finding that the Veteran's cancer was caused or aggravated by his service, so his claim must be denied.  

The Board finds the above statutory and regulatory provisions and caselaw to lead inexorably to the conclusion that the claim must be denied on the basis that there is no favorable and no unfavorable evidence on the issue of causation.  That being said, the Board finds illuminating the reasoning that the Federal Circuit employed in Dulin v. Mansfield, 250 Fed. App. 338 (Fed. Cir. 2007).  In that case the Federal Circuit stated as follows:  

We understand Mr. Dulin to be arguing that, when determining whether there is "an approximate balance of positive and negative evidence" under Section 5107(b) the Veterans Court may not consider negative evidence the absence of evidence in favor of the veteran.  In making this argument Mr. Dulin relies upon the dissenting statement in Forshey v. Principi, that "[t]he absence of actual evidence is not substantive 'negative evidence.'" 284 F.3d 1335, 1363 (Fed. Cir. 2002).  Aside from the fact that dissenting opinions are not binding legal authority, the majority en banc in Forshey interpreted negative evidence to mean that "which tends to disprove the existence of the alleged fact.  In short, to the extent the Veterans Court viewed the lack of evidence in Mr. Dulin's favor as a circumstance amounting to negative evidence, it did not err.  

In a related vein, Mr. Dulin argues that a veteran is entitled to disability benefits "in the absence of evidence which negates entitlement to such benefits."  This is simply incorrect.  Under Section 5107(a), a veteran must adequately present and support his claim for government benefits.  If the veteran fails to come forward with evidence in support of his or her claim, the claim fails.  

Finally, Mr. Dulin argues that the Veterans Court and the Board erred in not applying the benefit of the doubt rule.  This point requires little discussion.  Aside from the fact that the argument turns on the application of law to fact, a matter beyond our jurisdiction, it is premised on Mr. Dulin's view of what may constitute negative evidence under Section 5107(b).  As we have explained, that view is incorrect.  

Thus, even if we ignore the findings of the VA medical opinion, the case must be denied in light of the total non-probative value of the evidence the Veteran has submitted to support his nexus. 

Notwithstanding the above, the Board finds significant and highly probative evidence against this claim in the form of the service and post-service treatment records, indicating a problem that did not exist until years after service with no connection to service.  Unfortunately, the Veteran has failed to provide anything other than speculative non-probative evidence, leaving the Board with no choice but to deny his claim. 

The Board recognizes that the Veteran sincerely believes that his brain tumor is related to his military service, which was why a medical opinion was obtained in this case.  However, the Veteran has not demonstrated that he has any knowledge or training in determining the etiology of such conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran's brain tumor developed due to his service is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his current disability is not competent evidence and is entitled to low probative weight.  Nor is the Board permitted to insert its own unsubstantiated medical opinion in deciding a case.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Based on all the above evidence, the Board finds that another remand is will not result in any evidence favorable to the Veteran's claim and would merely delay the adjudication of this case.  Thus, the Board is not compelled to fulfill the joint motion terms.  See generally McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (acknowledging that the Board may have valid reasons for not enforcing the terms of a JMR). 

Accordingly, entitlement to service connection for a brain tumor, as well as residuals of a brain tumor, including seizures, hair loss, and sterility, is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (the Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection.  The veteran must also be informed that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In this case, the duty to notify was satisfied by a letter sent to the Veteran in July 2007.  This letter informed the Veteran of what evidence was required to substantiate his claims, as well as VA and the Veteran's respective duties for obtaining evidence.  The Veteran was also informed of how VA assigns disability ratings and effective dates.

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA and private treatment records.  The Veteran was also provided an opportunity to set forth his contentions during the May 2010 hearing before the undersigned Veterans Law Judge.  In August 2010, the Veteran was afforded a VA examination and medical opinion.  

The examination, for reasons noted above, is adequate and probative for VA purposes because the examiner relied on sufficient facts and data, provided a rationale for the opinion rendered, and there is no reason to believe that the examiner did not reliably apply reliable scientific principles to the facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Regarding this particular situation, the context of the claimed nexus must be taken into consideration.  For example, in a situation where a veteran believes that a service connected right knee disability has caused a left knee disability, there may be reason to forgo the third part of the McLendon test in light of the fact that it may be reasonable to assume that a problem with one knee (caused by limping) could cause a problem with the other knee.  However, if this is true, then the opposite situation may exist where the Veteran's theory of causation is so tenuous that the nature of the medical opinion required to refute it is nominal (if needed at all).  The Board finds this to be one of those situations.  

It is important to note that the act of remanding this case to the RO for the reasons cited by the joint motion would be one of relatively effortlessness for the Board.  However, the fact that a remand by the Board to the RO would be an undemanding act in this case is not a coherent basis to remand the case to the RO and clearly not consistent with VA's policy of Veterans service.  

In this regard, the Board makes the following factual determination:  A remand by the Board to the RO for the reasons cited by the joint motion places unnecessarily burdens on the RO with no benefit flowing to the Veteran.  If there were any cogent basis to find a nexus, the undersigned would not simply remand the case for yet another medical opinion, but grant the claim directly.  See Board's July 2010 decision in this case, granting several of the Veteran's claims.

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
ORDER

Entitlement to service connection for a brain tumor is denied.

Entitlement to service connection for residuals of a brain tumor, including seizures, hair loss, and sterility, is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


